                    Case 20-11558-KBO              Doc 202        Filed 06/23/20        Page 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                     Chapter 11
In re:
                                                                     Case No. 20–11558 (KBO)
                                                              1
24 HOUR FITNESS WORLDWIDE, INC., et al.,
                                                                     Jointly Administered
                             Debtors.
                                                                     Related Docket No. 21
                                                                     Objection Deadline: June 23, 2020 at 4:00 p.m.

     LIMITED OBJECTION OF US VI DOWNEY, LLC TO MOTION OF DEBTORS FOR
     ENTRY OF ORDER (I) APPROVING PROCEDURES FOR REJECTING UNEXPIRED
               LEASES OF NONRESIDENTIAL REAL PROPERTY AND
                         (II) GRANTING RELATED RELIEF

            US VI Downey, LLC (“Downey”), by and through its undersigned counsel, hereby files

 this limited objection (this “Limited Objection”) to the Motion of Debtors for Entry of Order (I)

 Approving Procedures for Rejecting Unexpired Leases of Nonresidential Real Property and (II)

 Granting Related Relief [Docket No. 21] (the “Rejection Motion”)2 and, in support thereof,

 respectfully states as follows:

            1.       Downey is the successor-in-interest to that certain 24 Hour Fitness Lease, dated

 February 25, 2015, as amended, between the applicable lessors and debtor 24 Hour Fitness USA,

 Inc. (the “Debtor”), as lessee (as amended and supplemented from time to time, the “Lease”) for

 premises located at The Promenade at Downey, Downey, California.




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are 24 Hour Holdings II LLC (N/A); 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour
 Fitness United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24 San
 Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064); RS FIT
 CA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address is 12647
 Alcosta Blvd., Suite 500, San Ramon, CA 94583.
 2
     Capitalized terms not otherwise defined herein shall have the meaning set forth in the Rejection Motion.
              Case 20-11558-KBO           Doc 202      Filed 06/23/20    Page 2 of 5




       2.      On June 15, 2020, the Debtors filed the Rejection Motion seeking the Court’s

approval of rejection procedures for unexpired nonresidential real property leases. A hearing on

the Rejection Motion is scheduled for June 29, 2020.

       3.      Pursuant to paragraph 13 of the Rejection Motion, the proposed effective date of

rejection of leases or subleases (i.e., the “Rejection Date”) is:

               (i) the earlier of (a) service of the Rejection Notice, and (b) the
               Debtors’ unequivocal surrender of the leased premises via the
               delivery of the keys, key codes, and alarm codes to the premises,
               as applicable, to the applicable lease counterparty, or, if not by
               delivering such keys and codes, then by providing notice that the
               landlord may re-let the premises or (ii) as otherwise agreed by the
               Debtors and the applicable lease counterparty.

Rejection Motion at ¶ 13 (emphasis added).

                                         Limited Objection

       4.      Downey generally does not object to the proposed rejection procedures. But it

does take issue with the Rejection Date being the earlier of service of the Rejection Notice and

surrender. Rather, at a minimum, the Rejection Date should be the later of those two events. And

preferably, the Rejection Date should be effective as of the date of the order entering such relief.

       5.      “The decision to grant retroactive rejection of a lease or contract is dictated by

equitable considerations.” In re Phila. Newspapers, LLC, 424 B.R. 178, 185 (Bankr. E.D. Pa.

2010). “In most cases a lease will be considered rejected as of the date of entry of the order

approving the rejection.” In re O'Neil Theatres, 257 B.R. 806, 808 (Bankr. E.D. La. 2000).

“Only in exceptional circumstances . . . will the court adopt a retroactive date.” Id. (allowing

retroactive rejection to debtor’s petition date where lessee had taken clear steps to surrender

leased property before petition date and landlord accepted the same).



                                                   2
              Case 20-11558-KBO          Doc 202     Filed 06/23/20     Page 3 of 5




       6.      This Court has been very clear on the standard for granting nunc pro tunc

rejection:

               A bankruptcy court may when principles of equity so dictate
               approve a rejection of a nonresidential lease pursuant to section
               365(a) retroactive to the motion filing date. The power to grant
               relief retroactively is derived from the bankruptcy’s equitable
               powers to insure a fair outcome. An order granting relief nunc pro
               tunc is not a remedy that should be given as a matter of course, but
               only after a balancing of the equities in a particular case. It is the
               burden of the moving party to show that relief, of this character, is
               appropriate.

TW, Inc. v. Angelastro (In re TW, Inc.), 2004 U.S. Dist. LEXIS 671, 5-6 (D. Del. Jan. 14, 2004)

(internal citations and alterations omitted) (emphasis added); see also In re Chi-Chi's, Inc., 305

B.R. 396, 399 (Bankr. D. Del. 2004) (“[T]he bankruptcy court has discretion to approve a

rejection of a nonresidential lease pursuant to § 365(a) retroactive to the motion filing date, when

principles of equity so dictate.”); In re Fleming Cos., Inc., 304 B.R. 85, 96 (Bankr. D. Del. 2003)

("Rejection has been allowed nunc pro tunc to the date the Motion is filed or the premises is

surrendered, whichever is later, only in certain circumstances.”).

       7.      Here, equity requires that the rejection procedures, if approved, be effective only

as of the date of the order granting such relief, or at least upon the later of service of the

Rejection Notice and surrender of the premises. The intent of the Debtors is clear: they are

seeking retroactive effectiveness of the rejection in order to avoid having to pay rental amounts

due under the leases. At the same time, landlords are unable to re-let their properties unless and

until the Court enters an order rejecting the leases because the leases will still technically be in

effect. As a result, while in this limbo, landlords will lose the significant monthly rental income

to which they are otherwise entitled under their leases.



                                                 3
               Case 20-11558-KBO         Doc 202      Filed 06/23/20     Page 4 of 5




         8.    The Debtors also seek via the Motion authority to abandon De Minimis Assets.

While Downey appreciates the language allowing landlords to dispose of the property without

notice or liability, the language doesn’t quite go far enough. Rather, additional language should

be added protecting the landlords to the extent that the personal property is not owned by the

Debtors, is hazardous, or has personally identifiable information.          For example, Downey

suggests the following be added where appropriate, or words of similar effect, to the proposed

Order:

               Notwithstanding any other provision of this Order, (A) the Debtors
               may not abandon any personal property that is not property of the
               Debtors or property of the landlord of the location at which such
               personal property is abandoned, (B) the Debtors are not authorized
               to abandon, and are directed to remove, any hazardous materials as
               defined under applicable law from any leased premises as and to
               the extent they are required to do so by applicable law, and (C) to
               the extent the Debtors seek to abandon personal property that
               contains any “personally identifiable information,” as that term is
               defined in section 101(41A) of the Bankruptcy Code, or other
               personal and/or confidential information about the Debtors’
               employees and/or customers, or any other individual (the
               “Confidential Information”), the Debtors shall remove the
               Confidential Information from such personal property before
               abandonment.

                                              Joinder

         9.    Downey joins in the objections to the Debtors’ requested relief filed by other

landlords and parties-in-interest to the extent they are not inconsistent with the Objection.

                                      Reservation of Rights

         10.   Nothing in this Limited Objection is intended to be, or should be construed as, a

waiver by Downey of any of its rights under the Lease, the Bankruptcy Code, or applicable law.

Downey expressly reserves all such rights, including, without limitation, the right to: (i)

supplement and/or amend this Limited Objection and to assert objections to the proposed

                                                 4
              Case 20-11558-KBO         Doc 202      Filed 06/23/20     Page 5 of 5




assumption, assumption and assignment, or rejection of the Lease on any and all grounds; (ii)

assert and amend any cure amounts; (iii) assert all monetary and non-monetary defaults under the

Lease; (iv) assert any rights for indemnification or contribution against the Debtor arising under

the Lease; and (v) assert any further objections as it deems necessary or appropriate.

                                           Conclusion

       WHEREFORE, Downey respectfully requests that this Court enter an order: (i)

sustaining this Limited Objection; and (ii) granting Downey such other and further relief as this

Court deems just and appropriate under the circumstances.


Dated: June 23, 2020                         DUANE MORRIS LLP
       Wilmington, Delaware
                                             /s/ Jarret P. Hitchings
                                             Jarret P. Hitchings (DE 5564)
                                             222 Delaware Avenue, Suite 1600
                                             Wilmington, DE 19801-1659
                                             Telephone: (302) 657-4900
                                             Facsimile: (302) 657-4901
                                             E-mail: jphitchings@duanemorris.com

                                             -and-

                                             LAW OFFICES OF KEVIN S. NEIMAN, PC

                                             Kevin S. Neiman, Esq.
                                             999 18th Street, Suite 1230 S
                                             Denver, CO 80202
                                             Telephone: (303) 996-8637
                                             Facsimile: (877) 611-6839
                                             E-mail: kevin@ksnpc.com

                                             Counsel to US VI Downey, LLC




                                                 5
